Citation Nr: 1538129	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a right knee disorder, status post right total knee replacement.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a bunion left big toe. 

6.  Entitlement to service connection for a bunion right big toe. 
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to December 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In March 2015, the Board remanded the appeal for further development.
This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with VA's duty to assist and the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran contends she received specific treatment for the disabilities on appeal during active duty.  According to the Veteran, this treatment included having molds taken of her feet and custom orthotics made, having alternate shoes issued, and being prescribed medication.  She further contends that the possibility of surgery was discussed for her feet and toes, but because laboratory work revealed that she was pregnant, the surgery was not conducted and she was discharged.  See Hearing Transcript, p. 3-14.  The Veteran's account of being discharged for pregnancy is confirmed by her DD Form 214, but the service treatment records (STRs) diagnosing this condition are missing.  The only STR currently of record is the Veteran's entrance examination report.  

Since the Board's March 2015 remand, additional STRs and personnel records were associated with the file, but the STRs were limited to dental records.  It appears there are outstanding STRs and the Board is unable to currently ascertain whether the records are unavailable, or have not been located, particularly given that Veteran has been known by numerous names, both first and last.  The record does not indicate that a search has been conducted under all of the Veteran's names, and prior searches have been based on the Veteran's current last name, rather than her last name in service.  Searches have not been conducted under the alternate version of the Veteran's first name.  A final attempt in this regard must be made before appellate adjudication.

 On remand, it must be ensured that the Veteran and her representative are sent copies of the supplemental statement of the case (SSOC) and allowed an adequate opportunity to respond.  The June 2015 SSOC was not sent to the Veteran's representative, and was returned as undeliverable when mailed to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request all service treatment records for the Veteran's verified period of service, and upload all records obtained in an electronic file to VBMS.  A search for these records must be conducted under all seven versions of the Veteran's name, as captioned on the title page of this remand.  

If these efforts yield negative results, documentation to that effect must be made in the file, and the Veteran and her representative must be appropriately notified.  38 C.F.R. § 3.159(e)(1) .

2.  After all available records have been associated with the claims file/e-folder, consider affording  the Veteran VA examination(s) to determine if any of the disorders claimed on appeal were caused by any incident of military service.  

3.   Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and her representative must be provided a SSOC.  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




